                       1:21-cv-01227-JES-JEH # 1     Page 1 of 4
                                                                                          E-FILED
                                                              Friday, 13 August, 2021 04:19:17 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

TANYA BLUMENSHINE,                      )
                                        )
              Plaintiff,                )
                                        )
       v.                               )     Case No.
                                        )
BLOOMINGTON SCHOOL DISTRICT, NO.        )
87,                                     )
                                        )
              Defendant.                )     Jury Trial Demanded

                                    Complaint

       The Plaintiff, TANYA BLUMENSHINE ("Blumenshine"), in support of her

complaint against the Defendant, BLOOMINGTON SCHOOL DISTRICT, NO. 87 ("District

87"), states as follows:


                                  Nature of Claim

       1.     This lawsuit is brought pursuant to the Age Discrimination in

Employment Act, 29 U.S.C.A. § 623.

                              Jurisdiction and Venue

       2.     Blumenshine brings this lawsuit alleging a claim brought under a

federal statute which vests this Court with jurisdiction to entertain that claim.

       3.     The actions giving rise to this complaint occurred in Bloomington,

Illinois, making venue appropriate in this Court. Further, District 87 is located in

Bloomington, Illinois.
                     1:21-cv-01227-JES-JEH # 1        Page 2 of 4




                                       Parties

      4.     Blumenshine is an adult and her date of birth is May 7, 1967. As such,

she is in a group of people who are protected from discriminatory acts in the

workplace because of age.

      5.     District 87 is a public school district in Bloomington, Illinois.

                                Factual Allegations

      6.     Blumenshine is employed by District 87 as an elementary school

teacher.

      7.     Owing to her age, Blumenshine has been subjected to a hostile working

environment by District 87 since 2019. This pattern of a hostile working

environment includes, but is not limited to, the following:

      A.     Surreptitious video and audio recording of her during a meeting that
             was supposed to be private.

      B.     Removed from her position and moved to a different position that was
             far less desirable.

      C.     Refusing to provide proper support to her in the classroom.

      D.     Assigning the vast majority of academically at-risk students to her.

      E.     Assigning the vast majority of students with severe behavioral issues
             to her.

      F.     Intentional efforts to sabotage her teaching efforts.

      G.     Attempting to set her up for charges of insubordination.

      H.     Erroneously and improperly criticizing her job performance.

      I.     Physical intimidation by administrators.
                     1:21-cv-01227-JES-JEH # 1        Page 3 of 4




      J.     Refusing to provide her students with individual intervention. This
             was done in violation of the Individuals with Disabilities Education
             Act.

      8.     The actions described above have been taken because of Blumenshine’s

age and have created a hostile working environment because of her age. As such,

her rights under the Age Discrimination in Employment Act have been violated.

      9.     Blumenshine has sustained economic injuries as a result of the actions

described above.

      10.    On June 4, 2021, Blumenshine received a notice from the EEOC

advising her that she could bring a lawsuit against District 87.

      Wherefore, Blumenshine respectfully requests that this Court enter

judgment in her favor and against District 87 and provide for the following relief:

      A.     An award of damages for the income and benefits that she has lost and

the costs that she has incurred as a result of the foregoing conduct.

      B.     An award of liquidated damages.

      C.     An award of fees and costs.

      D.     Equitable relief to the extent that it is appropriate.

      E.     Any other remedy that is appropriate.

                         Plaintiff Demands a Jury Trial
                        1:21-cv-01227-JES-JEH # 1   Page 4 of 4




TANYA BLUMENSHINE


By: /s/ John A. Baker
     Her Attorney

John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone: (217) 522-3445
Facsimile: (217) 522-8234
Email: jab@bbklegal.com
